DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10, 847, 656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hanaoka (US 2014/0332800).
Regarding claim 1, Hanaoka discloses a semiconductor device, comprising: a substrate (Fig.1B, numerals 110, 120)); a source region (140)  formed above the substrate (110); (120) ; a drain region (150) formed above the substrate (110), (120); an InGaZnO (IGZO) fin (Fig.6A, numerals 131, 132; [0085])) above the substrate (110), (120) and electrically coupled to the source region(140) and the drain region (150) (Fig.7); and a gate electrode (170) separated from the IGZO fin (131); (132) by a gate dielectric (160), wherein the gate dielectric (160) has a bottommost surface above a bottommost surface of the IGZO fin (131), (132) (Fig. 6A).
Regarding claim 3, Hanaoka discloses wherein the source region (140) and the drain region (150) contact a top surface of the IGZO fin (131), (132).
Regarding claim 8, Hanaoka discloses wherein the substrate (110), (120) is a dielectric layer ([0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka as applied to claim 1 above, and further in view of Cheng (US 2015/0332964).
Regarding claim 7, Hanaoka does not disclose wherein the gate electrode includes a workfunction metal and a fill metal.
Cheng however discloses that the gate electrode includes a workfunction metal and a fill metal ([0038]).
It would have been therefore obvious to one of ordinary skill in the art the time the invention was field to modify Hanaoka to have the gate electrode includes a workfunction metal and a fill metal because these are typical materials for forming gate electrodes.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka as applied to claim 8 above, and further in view of Ito (US 2015/0214377)
Regarding claim 9, Hanaoka does not disclose wherein the dielectric layer is a layer in a back end of line (BEOL) stack of an integrated circuit chip.
Ito however discloses the dielectric layer (Fig.30A, numerals 2207; 2201) is a layer in a back end of line (BEOL) stack of an integrated circuit chip ([0332]-[0334]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hanaoka with Ito to have the dielectric layer as a layer in a back end of line (BEOL) stack of an integrated circuit chip for the purpose of fabrication a highly integrated circuit (Ito, [0333]).
Claim(s) 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2016/0064531) in view of Tanaka (US 2014/0225105).
Regarding claim 17, Xiao discloses a semiconductor device, comprising: a substrate (Fig.16, numeral 201); a source region  (1601) above the substrate (201); a drain region (1602) above the substrate (2010; an nanowire or nanoribbon (1201) (Fig.15A) above the substrate (201) and electrically coupled to the source region (1601) and the drain region (1602) (Fig.16); and a gate electrode (1402) separated from the nanowire or nanoribbon (1201) by a gate dielectric (1401) (Fig.15A), wherein the gate electrode (1402) has an uppermost surface co-planar with an uppermost surface of the gate dielectric (1401) (Fig.15A, Fig.16).
Xiao does not disclose that nanowire or nanoribbon is InGaZnO (IGZO).
Tanaka however discloses that nanowire or nanoribbon is InGaZnO (IGZO) (Fig.1A, S3, [0091]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Xiao with Tanaka to have the layer is InGaZnO (IGZO), for the purpose of fabrication transistor having high filed effect mobility (Tanaka, [0009]).
Regarding claim 18, Xiao discloses   wherein the gate dielectric (1401) wraps around Serial No.: 17/074,251Examiner: Slutsker, Julia Attorney Docket No. P90797PCT-US-C 1 111548Art Unit: 2891the entire surface of the nanowire or nanoribbon (1201) (Fig.15A) ([0018]; [0057]).  
.  	Regarding claim 21, Xiao discloses wherein the substrate is a dielectric layer ([0047]).  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao with Tanaka as applied to claim 18 above, and further in view of Kim (US 2014/0001441).

Regarding claim 19, Xiao does not explicitly disclose wherein sidewall spacers separate the source region and the drain region from the gate electrode.  
	Kim however discloses wherein sidewall spacers (Fig.1C, numeral 110) separate
the source region and the drain region (112) from the gate electrode (116).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Xiao with Kim to have sidewall spacers separate the source region and the drain region from the gate electrode for the purpose of effectively forming nanostructure channels (Kim, [0029]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Tanaka as applied to claim 17 above, and further in view of Cheng (US 2015/0332964).
Regarding claim 20, Xiao in view of Tanaka does not disclose wherein the gate electrode includes a workfunction metal and a fill metal.
Cheng however discloses that the gate electrode includes a workfunction metal and a fill metal ([0038]).
It would have been therefore obvious to one of ordinary skill in the art the time the invention was field to modify Xiao with Cheng to have the gate electrode includes a workfunction metal and a fill metal because these are typical materials for forming gate electrodes.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Tanaka as applied to claim 21 above, and further in view of Ito (US 2015/0214377)
Regarding claim 22, Xiao in view of Tanaka does not disclose wherein the dielectric layer is a layer in a back end of line (BEOL) stack of an integrated circuit chip.
Ito however discloses the dielectric layer (Fig.30A, numerals 2207; 2201) is a layer in a back end of line (BEOL) stack of an integrated circuit chip ([0332]-[0334]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hanaoka with Ito to have the dielectric layer as a layer in a back end of line (BEOL) stack of an integrated circuit chip for the purpose of fabrication a highly integrated circuit (Ito, [0333]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7-9, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891